t c memo united_states tax_court edward l provost and vicky l provost petitioners v commissioner of internal revenue respondent docket no filed date terrence j moore for petitioners lisa n primavera for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure under sec_6662 ‘all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar - - the issues for decision are whether petitioners’ advance of dollar_figure to richard magness is deductible as a business_bad_debt under sec_166 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 we hold that the advance is not deductible as a business_bad_debt and that petitioners are liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners are married and resided in dana point california at the time the petition was filed unless otherwise indicated petitioner refers to edward l provost petitioner is a business consultant who during also held a real_estate license prior to petitioner worked as an executive in a transportation company called industrial freight system ifs his employment at ifs ended in or about at which point he became a consultant to ifs petitioner was not in the business of lending money in although petitioner received income from other sources the majority of his income from through was received from consulting services these services were performed almost at one time petitioner owned a 40-percent interest in the corporation exclusively for ifs in petitioner reported income of dollar_figure from his consulting activities and from through he reported no income from consulting activities in or about petitioner became acquainted with richard magness a licensed framing contractor petitioner hired mr magness to perform framing work on two spec houses petitioner was building one in sherman oaks and one in los angeles petitioner also hired mr magness to perform framing work for the construction of petitioners’ own residence in mr magness requested a dollar_figure advance from petitioner to be used to construct two spec houses on lots mr magness purchased in 1987--one pincite corbin avenue and one pincite corbin avenue hereinafter collectively referred to as the corbin project or corbin properties mr magness already had borrowed substantial funds from commercial lenders for the purchase of the lots and construction of the residences and had given those lenders first and second deeds of trust on the corbin properties mr magness knew petitioner possessed a real_estate license and had built and sold spec houses for a profit in the past mr magness had never built a spec house of his own petitioner estimated that upon completion the corbin properties a spec house is a house constructed by a builder to the builder's specifications with the intention of selling it ata profit upon completion since petitioner has built at least six spec houses each of which was sold at a profit mr magness worked as a framer on at least four of petitioner’s spec houses q4e- would be listed for approximately dollar_figure each yielding a profit of approximately dollar_figure to dollar_figure petitioner and mr magness entered into an oral agreement in which petitioner agreed to advance mr magness dollar_figure in dollar_figure increments while the project was being completed mr magness agreed to hire petitioner as a consultant during the construction of the corbin project for a one-time consulting fee of dollar_figure due and payable when the corbin properties sold and mr magness agreed to repay the dollar_figure advance plus interest when the project was completed and sold at the time petitioner advanced the money both petitioner and mr magness understood that mr magness would not be able to pay petitioner any of the money required under the oral agreement unless the corbin properties sold on or about date petitioner hired mr magness to supervise the framing and foundation of three spec houses petitioner was building this arrangement was not connected in any way to petitioner's dollar_figure advance mr magness was not required to provide contracting services to petitioner as a condition of receiving the advance nor was he asked to provide petitioner with any bills for his services petitioner paid mr petitioner made the dollar_figure advance to mr magness with checks drawn from petitioners' personal checking account totaling dollar_figure and checks drawn from the account of p s leasing inc totaling dollar_figure p s leasing inc is an s_corporation owned and operated by petitioner - - magness at the rate of dollar_figure per hour for his contracting services upon completion of the work in date petitioner's attorney drafted a document entitled contract for services and consulting agreement contract the contract made effective as of date purportedly memorialized part of the oral agreement between petitioner and mr magness neither petitioner nor mr magness read the contract before signing it the contract contained two main sections contract for services and consulting agreement the contract for services required mr magness to perform contracting services at a rate of dollar_figure per hour on petitioners’ family residence in dana point california and to submit weekly bills for services performed the bills were payable on date the consulting agreement provided that petitioner would serve as a consultant and as an advisor to mr magness for a yearly salary of dollar_figure due on date offset provisions in the contract required that any money payable under either section of the contract would be offset by money due under the other section the contract also contained an automatic termination clause upon the occurrence of a bankruptcy or insolvency of either party this clause was applicable to the contract in its entirety the contract did not contain a reference to the corbin properties or to the dollar_figure advance there were however two handwritten notations at the bottom of the contract richard carl magness shall be responsible for framing and foundation and supervision as per ed provost and richard magness agreement and if ed provost does not have the money to fund this agreement there will no liability on his part mr magness and petitioner also executed a secured promissory note dated date wherein petitioner promised to lend mr magness dollar_figure in eight equal installments of dollar_figure in return mr magness promised to repay petitioner the principal sum of dollar_figure plus interest at a rate of percent per annum the principal and interest were due on date the note was secured_by deeds of trusts on the corbin properties mr magness was unable to sell the corbin properties on date mr magness and his wife filed chapter bankruptcy they received their bankruptcy discharge on date although petitioner filed a proof_of_claim in the magness bankruptcy he did not receive any distribution from the bankruptcy_estate although the promissory note referred to second deeds of trust petitioner received a second deed_of_trust on one of the corbin properties and a third deed_of_trust on the other - in the first mortgage lenders foreclosed on the corbin properties petitioners did not receive any distribution as a result of the foreclosure petitioner did not commence a lawsuit against mr magness to collect the money petitioner’s attorney advised him not to attempt to collect the money from mr magness because it would be useless to do so mr magness never repaid any of the funds advanced by petitioner on their federal_income_tax return for petitioners claimed the purported loan was worthless and deducted dollar_figure from their taxable_income as a business_bad_debt under sec_166 respondent disallowed the deduction opinion sec_166 authorizes a deduction for a business_bad_debt that becomes worthless during the year to be entitled to the deduction an individual taxpayer must prove the existence of a bona_fide debt that obligated the debtor to pay the taxpayer a fixed or determinable sum of money and that the bad_debt was created or acquired in proximate relation to the taxpayer's trade_or_business 405_us_93 95_tc_257 the court_of_appeals for the ninth circuit to which this case is appealable has identified factors to be considered --- - when resolving whether an advance is bona_fide debt ora contribution_to_capital names given to the certificates evidencing indebtedness presence or absence of a fixed maturity_date source of payments right to enforce the payment of principal and interest participation and management a status equal to or inferior to that of regular creditors intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of profits and ability to obtain loans from outside lending institutions see 827_f2d_1409 9th cir 748_f2d_1365 9th cir revg tcmemo_1983_120 a r lantz co v united st424_f2d_1330 9th cir 93_tc_382 whether an advance constitutes debt or equity depends on the facts and circumstances of each case see calumet indus inc v commissioner supra pincite no single factor is determinative see id the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor- creditor relationship fin hay realty co v united_states --- - f 2d 3d cir our analysis of the factors is set forth below certificates evidencing indebtedness the outward form of the transaction is not controlling see bauer v commissioner supra pincite8 the court_of_appeals for the ninth circuit has stated although the inguiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a distinction must be made between objective and subjective expressions of intent an objective expression of intent as contained in the documentation of an advance of money is generally not to be afforded special weight it alone cannot be controlling of the debt-equity issue x a r lantz co v united_states supra pincite where the form of the advance does not correspond to the intrinsic economic nature of the transaction labels are not an accurate expression of the subjective intention of parties to a transaction and lose their meaning see fin hay realty co v united_states supra pincite advances were contributions to capital where all the formal indicia of an obligation were meticulously made to appear and shareholders had power to create whatever appearance would be of tax_benefit to them despite the economic reality of the transaction in this case there were several discrepancies between the terms of the documents and the oral agreement between petitioner and mr magness for example according to the contract the dollar_figure yearly salary for consulting was due and payable on -- - date the oral agreement between petitioner and mr magness however required a one-time dollar_figure consulting fee to be paid only when the corbin project sold another example can be found in petitioner’s testimony that contrary to the terms of the contract neither he nor mr magness intended for an offset provision to be included in the contract both petitioner and mr magness testified that the contract and the promissory note purportedly evidencing their agreement did not accurately reflect the agreed-upon terms in fact on brief petitioner points out that the fact that the parties did not adhere to the terms of the documents is irrelevant as the documents which were not read by the parties prior to signature never reflected the true intent of the parties thus we give the documents little weight and determine the outcome of this case based on the facts and circumstances surrounding the transaction see calumet indus inc v commissioner supra pincite presence or absence of a fixed maturity_date the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation the absence of the same on the other hand would indicate that repayment was in some way tied to the fortunes of the business indicative of an equity advance 464_f2d_394 5th cir see also sec b 97_tc_579 evidence that a creditor did not intend to enforce payment of the note or was indifferent as to the exact time the note was to be repaid belies an arm's-length debtor-creditor relationship see generally 23_tc_408 affd 236_f2d_159 6th cir in the instant case whether or not petitioner would be repaid was contingent upon the sale of the corbin properties although the terms of the promissory note stated that the dollar_figure principal and interest would be due and payable on date both petitioner and mr magness testified that the note did not properly reflect the terms of their agreement under their oral agreement repayment of the advance was due when the corbin properties sold and in fact neither mr magness nor petitioner anticipated the advance would be repaid on date petitioner testified june lst ‘92 the project wasn’t done but it was our understanding that he wasn’t going to pay-- he had no way of paying if the project didn’t sell and we both understood that in reality no fixed maturity_date existed and repayment was directly linked to the success of the corbin project this factor favors respondent’s position source of payments if the source of the debtor's repayment is dependent upon earnings or is from a restricted source such as a judgment recovery dividends or profits an equity_investment is indicated see estate of mixon v united_states supra pincite calumet indus inc v commissioner t c pincite 74_tc_476 irbco corp v commissioner tcmemo_1966_67 in such a case the ‘lender’ acts ‘as a classic capital investor hoping to make a profit not as a creditor expecting to be repaid regardless of the company’s success or failure ’ calumet indus inc v commissioner supra pincite quoting 862_f2d_112 7th cir when circumstances make it impossible to estimate when an advance will be repaid because repayment is contingent upon future profits or repayment is subject toa condition_precedent or where a condition may terminate or suspend the obligation to repay an equity_investment is indicated see 351_f2d_646 irbco corp v commissioner supra in this case repayment of the dollar_figure advance and payment of the consulting fee were contingent upon the fortunes of the corbin project see estate of mixon v united_states supra pincite 89_tc_816 at the time petitioner made the advance both petitioner and mr magness understood that mr magness had no way of repaying the money unless the corbin properties sold further they agreed the payments would be made from the sales proceeds of the corbin properties petitioner contends that his agreement with mr magness did not turn the loan into an investment because he was to be paid when the project sold not if it sold petitioner also stresses that mr magness’ failure to sell the corbin properties was due to california’s failing economy and real_estate market although we agree with petitioner that it is difficult to predict how the real_estate market will behave in the future a reasonably prudent person can foresee that the project may not be successful and the properties may not sell petitioner claims he has sold spec houses in the past for a profit thus petitioner either knew or should have known of the risks involved in the corbin project when he advanced mr magness the money petitioner knew at the time he made the advance to mr magness that repayment was impossible unless the corbin project sold under the circumstances petitioner acted more like a classic capital investor than a true creditor calumet indus inc v commissioner supra pincite this factor favors respondent’s position right to enforce the payment of principal and interest in determining whether petitioner intended to enforce repayment of the advance an essential element is whether a good- faith intent on the part of the recipient of the funds to make repayment and a good-faith intent on the part of the person advancing the funds to enforce repayment exists see 54_tc_905 we must consider whether under the facts and circumstances of this case there was a reasonable expectation of repayment in light of the economic realities of the situation see 379_f2d_569 citing irbco corp v commissioner supra we are not convinced petitioner had a good-faith intention of enforcing repayment the testimony clearly indicated that mr magness did not have the means to repay petitioner unless the corbin properties sold petitioner understood mr magness’ financial situation and did not intend to require repayment of the advance unless and until the corbin properties sold given petitioner’s interest in the corbin project we do not believe he would have demanded repayment if it would have imperiled the -- - financial condition or the potential success of the corbin project see dixie dairies corp v commissioner supra pincite gooding amusement co v commissioner supra pincite petitioner’s right to demand repayment of the advance was limited from its inception petitioner did not intend to demand repayment of the dollar_figure advance unless and until the corbin project was successful this factor favors respondent’s position participation and management if petitioner received a right to participate in the management of the corbin project in consideration for the advance such participation tends to demonstrate that the advance was not bona_fide indebtedness but rather was an equity_investment see american offshore inc v commissioner t c pincite prior to the corbin project petitioner and mr magness did not have a continuous business relationship petitioner had retained mr magness approximately four times over the past years to perform framing or construction services as a condition for advancing the money petitioner insisted he be retained as a consultant on the corbin project because he wanted in addition the promissory note was not protected by an acceleration clause or sinking_fund in the event of default see a r lantz co v united st424_f2d_1330 9th cir -- - input into the project to make sure that they would be successful respondent contends the dollar_figure consulting fee was a handsome profit on petitioner’s dollar_figure investment and the agreement was indicative of a joint_venture we agree that petitioner’s participation in the corbin project and his relationship with mr magness more closely resembled a joint_venture than a debtor-creditor relationship this factor favors respondent’s position status equal to or inferior to that of regular creditors whether an advance is subordinated to regular creditors bears on whether the taxpayer was acting as a creditor or an investor see estate of mixon v united_states f 2d pincite in addition failure to demand timely repayment effectively subordinates the intercompany debt to the rights of other creditors who receive payment in the interim american offshore inc v commissioner supra pincite citing inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir mr magness continued to pay other creditors in lieu of petitioner after date the date when petitioner was entitled to repayment of the dollar_figure advance plus interest under the promissory note and to payment of the consulting fee under the contract petitioner did not demand or expect payment on date because as both petitioner and mr magness testified payment was due only when the corbin properties were sold this factor favors respondent’s position intent of the parties t he inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co v united_states f 2d pincite citing 314_f2d_620 9th cir in taft the court held that an advance constituted indebtedness where the parties executed a promissory note the taxpayer’s right to enforce payment of the note and the obligation to pay was positive and unconditional the note was not subordinated to any other indebtedness there was no change in proportionate equity_interest or voting power in the corporation and repayment of the note was not contingent upon earnings the parties in taft intended the advance to be indebtedness and the advance was carried on the books as a long-term debt as payments were made over the years the indebtedness was reduced on the books of the corporation the note was paid in full in this case mr magness never made a single payment on the alleged debt nor did he attempt to pay petitioner his dollar_figure consulting fee moreover there is no evidence that the debt was carried as indebtedness on the books of the corbin project indeed the record contains no evidence that any such books -- - existed it is clear that mr magness viewed his obligation to repay petitioner as a conditional obligation dependent solely on the success of the corbin project mr magness was asked at trial are you going to repay mr provost the dollar_figure loan mr magness responded no the relevant facts and circumstances support a conclusion that petitioner and mr magness did not intend to create a debtor-creditor relationship this factor favors respondent’s position thin or adequate capitalization thin_capitalization is strong evidence of a capital_contribution where the debt-to-equity_ratio was initially high the parties realized that it would likely go higher and substantial portions of these funds were used for the purchase of capital assets and for meeting expenses needed to commence operations see american offshore inc v commissioner supra pincite citing 375_f2d_36 5th cir we give this factor no weight however because the parties did not argue that the evidence directly supported or negated this factor and the record does not contain sufficient evidence to make our own analysis identity of interest between creditor and stockholder this factor generally compares the equity ownership of stockholders with their position as creditors in order to determine whether there is an identity of interest between the two positions see american offshore inc v commissioner supra pincite if stockholders’ advances to a corporation are in substantially the same proportion as their equity ownership in the corporation it tends to demonstrate that the advances are more in the nature of equity see estate of mixon v united_states supra pincite on the other hand a sharply disproportionate ratio between a stockholder’s percentage stockholdings and debt is strongly indicative that the alleged debt is bona_fide american offshore inc v commissioner t c pincite in this case mr magness undertook the corbin project ostensibly as a sole_proprietor when petitioner advanced the funds to mr magness petitioner had no existing ownership_interest in the project although we view the involvement of petitioner in the corbin project as being more in the nature of a joint_venture the identity of interest usually examined by this factor simply does not exist in this case consequently we do not rely upon or apply this factor in making our analysis payment of interest only from profits this factor is essentially the same as the third factor ‘the source of the payments ’ 827_f2d_1409 9th cir it focuses however on how the parties to the alleged debt treated interest as we have stated - - a true lender is concerned with interest american offshore inc v commissioner supra pincite citing estate of mixon v united_states f 2d pincite the failure to insist on interest payments indicates that the payors expect to be paid out of future earnings or through the increased market_value of their equity_interest see american offshore inc v commissioner supra pincite citing 396_f2d_630 5th cir the alleged debt in this case was to be paid if at all from the proceeds generated when the corbin project was sold although petitioner claims that interest was due and would be paid at that time the critical fact is that mr magness’ obligation to make any payment to petitioner was contingent on the liquidation of the corbin properties mr magness simply was not required to pay for the ongoing use of petitioner’s money as one would expect mr magness to do if the advance were a bona_fide debt although the advance was dressed up to look like a short-term debt payable in year petitioner and mr magness did not intend it to be so nor did they treat it as such we conclude therefore that this factor favors respondent’s position ability to obtain loan from outside lending institutions t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the --- - same terms segel v commissioner t c pincite citing 555_f2d_364 3d cir see also calumet indus inc v commissioner t c pincite petitioner’s advance was far more speculative than what an outside lender would have made further suggesting it was a loan in name only see fin hay realty co v united_states f 2d pincite dixie dairies corp v commissioner t c pincite conclusion in calumet indus inc v commissioner supra pincite we found the advances were made at the risk of the business and it was unlikely that disinterested investors would have given a similar loan there were no principal or interest payments and no evidence that the obligations in fact bore interest further the taxpayer failed to prove the existence of formal debt instruments the presence of any fixed maturity dates for repayment of the advances or the presence of any security for the advances we also found the advances were made in proportion to the taxpayer’s interest in the venture and the company which was experiencing financial problems was unable to establish its own lines of credit or to borrow funds from banks without the guaranty of the taxpayer significantly the taxpayer expected to be repaid from the debtor’s future earnings_and_profits we held that the advances were in the nature of -- - capital contributions and the taxpayer was a classic capital investor id pincite like the alleged debt in calumet indus the dollar_figure advance was made at the risk of the corbin project and petitioner expected to be repaid from the future profits generated by the sale of the properties petitioner also conceded on brief that mr magness was unable to secure additional loans from outside lenders although the mere fact that a loan could not be obtained from an unrelated source does not preclude the existence of a bona_fide loan jack daniel distillery v united_states f 2d pincite evidence that mr magness could not obtain additional loans from outside lenders is an indication petitioner's advance was an equity_investment especially in light of the fact that repayment was conditioned upon the success of the corbin project when the terms of the advance by petitioner are considered it is almost inconceivable an outside lender would have advanced mr magness money on similar terms this factor favors respondent’s position the evidence supports respondent’s contention that the advance more closely resembled that of an investment in a joint_venture between petitioner and mr magness upon consideration of the above factors we hold that petitioner’s advance was not a - - bona_fide debt within the meaning of sec_166’ and that petitioner is not entitled to a bad_debt deduction under sec_166 accuracy-related_penalty sec_6662 authorizes the imposition of an accuracy- related penalty equal to percent of the portion of an underpayment attributable to among other things negligence or disregard of rules or regulations see sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise ordinary and reasonable care in the preparation of a tax_return to keep adequate books_and_records or to substantiate items properly sec_6662 925_f2d_348 9th cir affg t cc bunney v commissioner t c __ sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs if a taxpayer shows there was reasonable_cause for any portion of an underpayment and the taxpayer acted in good_faith with respect to that portion the penalty does not apply see sec_6664 sec_1_6664-4 income_tax regs the ‘our holding eliminates the need to discuss whether the advance was a business debt and if so whether it was worthless see sec_166 d -- - determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see compag 113_tc_214 sec_1_6664-4 income_tax regs petitioners have the burden_of_proof on this issue see rule a allen v commissioner supra petitioners argue that they acted in good_faith in determining the correct_tax treatment of the dollar_figure advance petitioners’ argument is that the internal_revenue_service audited their joint federal_income_tax return upon which they had claimed a similar_business bad_debt deduction that was ultimately allowed and that they are entitled to rely on the result in the prior audit respondent argues that petitioners acted negligently or with disregard of the rules or regulations because petitioner manipulated the form of the transaction in order to obtain an ordinary_loss deduction in the event the corbin project did not succeed respondent further argues petitioners have not shown reasonable_cause or that they acted in good_faith we agree with respondent that petitioners have not shown reasonable_cause or that they acted in good_faith as required by sec_6664 petitioner testified that in he was consulting for o’neill associates which went into bankruptcy that he claimed a business_bad_debt deduction for an advance made in connection - - with those consulting services and that the internal_revenue_service audited petitioners and ultimately issued a no change on their tax_return the record is devoid of any evidence regarding the audit except for petitioner’s brief self- serving testimony on the topic we are not obligated to accept the self-serving and uncorroborated testimony of petitioner under these circumstances see 87_tc_74 other than petitioner’s testimony regarding the prior audit petitioner has offered no evidence to prove that petitioners are entitled to relief from the accuracy-related_penalty we conclude therefore that petitioners have failed to carry their burden_of_proof and are liable for the accuracy- related penalty under sec_6662 we have carefully considered all remaining arguments for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent sthe additional factual assertions in petitioners’ reply brief are not part of the evidentiary record see rule b
